Citation Nr: 1435268	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  14-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty service from February 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013).
	
The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his in-service noise exposure.  Specifically, in his May 2011 claim he wrote that both his hearing loss and tinnitus began in June 1946.  In support of his claim he submitted a private audiology examination report showing bilateral hearing loss pursuant to 38 C.F.R. § 3.385 dated in April 2011.  The Veteran was provided with a VA examination in January 2012 to determine the etiology of his claimed bilateral hearing loss and tinnitus.  The examiner confirmed a diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 but indicated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The rationale for this was that the Veteran reported gradual bilateral hearing loss around 1984 which got "really bad" over the last year.  The examiner wrote that 9/05 Institute of Medicine Report on noise exposure in the military, "Noise and Military Service-Implications for Hearing Loss and Tinnitus," concluded that if documentation of the existence of hearing loss or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure during prior military service.  As no valid hearing tests were performed in service (only 15/15 whispered voice tests were obtained, which are not reliable evidence of normal hearing or hearing impairment), he reported gradual hearing loss with onset decades after separation, and there are other possible etiologies, including aging and occupational/recreational noise exposure, the examiner wrote that he could not resolve this issue without resort to mere speculation.  The examiner indicated that it would be speculative to allocate a portion of the Veteran's current hearing loss to military noise exposure or each of these other potential etiologies and the etiology of his hearing loss could not be determined to a reasonable degree of certainty based on the evidence.  

The examiner also opined that the Veteran's tinnitus was less likely than not related to either his bilateral hearing loss or his military noise exposure.  Specifically, the examiner wrote that the Veteran's tinnitus was consistent with normal/non-pathological tinnitus.  Furthermore, the examiner wrote that, the Veteran reported onset of tinnitus decades after separation and his brief, occasional, and random tinnitus was inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure. 

Initially, the Board notes that while the January 2012 VA examiner wrote that no valid hearing tests were performed in service (only 15/15 whispered voice tests), there are no such records confirming this in the file.  Significantly, while a May 2011 "Request for Information" shows that all available service treatment records were mailed, the Veteran's service treatment records are not currently associated in the claims file.  As the Veteran's service treatment records are not currently associated with the claims file, in accordance with 38 C.F.R. § 3.159(c)(2), the RO should make an attempt to obtain the missing service treatment records by all appropriate channels, to include the National Personnel Records Center (NPRC).  The RO is further instructed in its request to instruct the requested repository to provide it with a written response if the requested records do not exist or the repository does not have them.  

Furthermore, in a June 2014 "Statement of Accredited Representation in Appealed Case" VA Form 1-646, the Veteran's representative wrote that, according to the American Academy of Otolaryngology, long or repeated exposure to 85 decibels or more can cause hearing loss as well as, exposure to an intense "impulse" sound, such as an explosion or by continuous exposure to loud sounds.  The representative pointed out that, according to Industrial Noise Control, Inc (2010), 85 decibels is the equivalent noise exposure level as a household dishwasher.  The American Academy of Otolaryngology also stated that the symptoms of noise-induced hearing loss are subtle in the early stages.  Over time, speech may be heard but not completely understood which, according to the Veteran's representative, contradicts the findings or the January 2012 VA examiner.  

Moreover, the January 2012 VA examiner is essentially saying he cannot reach a conclusion on etiology of the Veteran's bilateral hearing loss without resorting to mere speculation, and such is essentially a non-opinion.  Non-opinions are generally regarded as inadequate, and the United States Court of Appeals for Veterans Claims (Court) has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the additional medical treatise evidence cited by the Veteran's representative in June 2014 and the fact that the January 2012 opinion is a non-opinion, a remand is necessary in order to obtain a new medical opinion so as to determine the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus.
	
The Board also notes that it is not clear whether the Veteran receives regular treatment from any provider with regard to his bilateral hearing loss and tinnitus.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss and tinnitus.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss and tinnitus since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  Make an attempt to obtain any outstanding service treatment records.  The RO/AMC is further instructed in its request to instruct the requested repository to provide it with written responses if the requested records do not exist or the repository does not have them.

3.  After obtaining any outstanding treatment records, arrange for an appropriate physician to provide a medical opinion in this case.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss and/or tinnitus is related to his in-service acoustic trauma.  In this regard, the examiner should consider medical literature cited by the Veteran's representative in the June 2014 statement , specifically the Industrial Noise Control, Inc (2010) (showing that 85 decibels is the equivalent noise exposure level as a household dishwasher) and The American Academy of Otolaryngology (showing that symptoms of noise-induced hearing loss are subtle in the early stages).  Furthermore, the examiner should consider the Veteran's post-service history of "little to no occupational noise exposure" claimed in the March 2012 notice of disagreement.    Finally, the examiner should consider the Veteran's May 2011 claim regarding his allegation that bilateral hearing loss and tinnitus began in June 1946 along with the January 2012 VA examination report showing an onset of hearing loss in 1984 and an onset of tinnitus "decades after separation."  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomatology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, citing to specific evidence of the record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


